GREEN, Judge.
Michael Mazza challenges the trial court’s order granting in part and denying in part his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without comment the trial court’s rulings on grounds one and two of Mazza’s motion but reverse the order of the trial court as to ground three of the motion and remand for further proceedings on that ground only.
In ground three of his motion, Mazza alleged that he was entitled to credit against his prison sentences from the time a detainer from Hillsborough County was placed against him while he was in the Georgia State prison system. Mazza is entitled to jail credit from the date the detainer was issued. See Bryant v. State, 787 So.2d 68 (Fla. 2d DCA 2001). Mazza attached a document to his motion indicating that the detainer was issued by September 1, 1995. Upon remand, if the trial court again denies Mazza relief, “it must attach those portions of the record that correspond with all dates for which [Maz-za] claims he should receive jail credit, including any time spent in [custody in Georgia] under any Hillsborough County detainers that may have been filed.” Bain v. State, 784 So.2d 1168, 1170 (Fla. 2d DCA 2001).
*614Affirmed in part, reversed in part, and remanded.
WHATLEY, A.C.J., and SALCINES, J., Concur.